Citation Nr: 0732946	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-17 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), prior to January 12, 
2004.  

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD, from January 12, 2004.

3.  Entitlement to an effective date earlier than January 12, 
2004, for an award of a 50 percent evaluation for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to April 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 Decision Review Officer (DRO) 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Cleveland, Ohio.  Thereafter, the appellant's 
claims folder was returned to his local RO in Wichita, 
Kansas.

Historically, a March 2000 Board decision granted service 
connection for PTSD.  A May 2000 rating decision implemented 
the Board's decision, and assigned a 10 percent evaluation 
for PTSD, effective from May 16, 1997.  Notice of the RO 
decision was issued on June 26, 2000.  The veteran submitted 
a statement, received on February 15, 2001, in which he 
disagreed with the initial 10 percent evaluation assigned by 
the RO.  A DRO decision, dated December 3, 2001, increased 
the evaluation of the veteran's service-connected PTSD to 30 
percent, also effective May 16, 1997.  Notice of the December 
3, 2001 DRO decision was issued December 18, 2001.  A 
statement of the case was issued on December 11, 2001.  
However, the veteran did not timely complete an appeal from 
the May 2000 rating decision.  As such, that determination is 
final.  38 U.S.C.A. § 7105 (West 2002).

In a statement received on October 24, 2002, the veteran 
disagreed with the 30 percent evaluation assigned for PTSD.  
Such statement may be reasonably construed as an increased 
rating claim.  (While the veteran's statement received on 
October 24, 2002 was timely as a notice of disagreement with 
the December 3, 2001 DRO decision noted above, a timely 
substantive appeal was not received within 60 days of 
issuance of a statement of the case on February 10, 2004.  As 
such, the December 3, 2001 DRO decision is final.  38 
U.S.C.A. § 7105.)  A January 29, 2004 DRO decision confirmed 
and continued the veteran's 30 percent evaluation for PTSD 
for the period prior to January 12, 2004 and granted a 50 
percent evaluation from January 12, 2004.  As noted above, 
the RO issued a statement of the case in February 2004 that 
noted the veteran's PTSD evaluation was increased to 50 
percent.  In a statement received on October 7, 2004, the 
veteran's representative noted that the veteran disagreed 
with the January 2004 DRO decision regarding the effective 
date for a 50 percent evaluation for PTSD, and contended that 
a 70 percent evaluation for PTSD was warranted as of the 
original date of claim.  

In summary, the Board notes that a timely appeal was not 
perfected as to the December 3, 2001 DRO decision despite the 
receipt of a timely notice of disagreement on October 24, 
2002 and the issuance of a statement of the case in February 
2004, because a substantive appeal was not received within 60 
days of the February 2004 statement of the case.  38 C.F.R. 
§ 20.302(b) (2007).  Thus, the December 3, 2001 DRO decision 
is final.  Id.  As the December 2001 DRO decision is final, 
the Board notes that the October 24, 2002 document serves no 
purpose as a notice of disagreement, but it can serve as a 
claim for an increased rating.  

The Board notes that the statement received on October 7, 
2004 constitutes a notice of disagreement with the effective 
date assigned by the January 29, 2004 DRO decision as to the 
award of the 50 percent rating.  An appeal of the January 29, 
2004 DRO decision was perfected to the Board with the receipt 
of a substantive appeal in May 2005 following the issuance of 
a May 2005 statement of the case.  It is noted that the 
increased rating claims can be considered by the Board as the 
RO's analysis of the earlier effective date claim contained 
in the May 2005 statement of the case incorporated an 
adjudication of the increased rating claims.  

With respect to the rating period on appeal, the Board has 
determined the date of claim to be the date the veteran's 
statement was received on October 24, 2002, per the above 
discussion.  Normally, as the veteran's claim was received by 
VA in October 2002, the rating period on appeal would be from 
October 2001, one year prior to the date of receipt of the 
increased rating claim.  38 C.F.R. § 3.400(o)(2) (2007).  
However, in this case, the rating period on appeal can only 
go back to December 4, 2001 because of the finality of the 
December 3, 2001 DRO decision.  Nevertheless, in accordance 
with 38 C.F.R. §§ 4.1 and 4.2 (2007) and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the history of the 
disability is for consideration in rating a disability.

The veteran submitted additional medical evidence that was 
received in June 2006.  It is noted that in a May 2007 brief 
by the veteran's representative waived initial RO 
consideration of this specific piece of evidence.  The Board 
accepts the additional evidence for inclusion into the record 
on appeal.  See 38 C.F.R. §§ 20.800 and 20.1304(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At a 2004 VA examination, the veteran stated that he sees a 
private psychiatrist approximately every four months for 
medication and individual therapy.  He also stated that he 
had not seen her for the last three months.  The record 
contains only two clinical treatment reports from that 
private psychiatrist, dated in April 2001 and April 2002.  As 
the veteran has advised the VA of the existence of additional 
pertinent clinical evidence, an attempt must be made to 
obtain any such available evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he identify the names, dates of 
treatment, and location of all clinical 
providers of treatment for his PTSD, VA 
and non-VA, since December 2001.  After 
obtaining all necessary authorization 
from the veteran, an attempt should be 
made to obtain the identified treatment 
records, to include from Susan E. Farmer, 
M.D., Veridian Behavioral Health, Inc., 
1508 E. Iron, Salina, Kansas 67401.

2.  After the above requested action has 
been completed, readjudicate the issues 
as characterized on the title page of 
this Remand.  If any benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



